DETAILED ACTION
Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicant’s amendment filed on February 23, 2021 has been considered by the Examiner and it is deemed to place the application in condition for allowance.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per said above amendment both independent claims 1 and 7 have been amended to include the below limitation:

wherein the attachment structure comprises a protruding post structure adapted to be disposed within a corresponding hole formed along an upper edge of the vehicle component:



	This limitation is deemed to overcome the 35 USC 102 rejection of claims 1-19 as being anticipated by Farrington US Patent No. 9,283,907.  The Farrington reference discloses an apparatus for adjusting the gap between the hood and front fascia to be a uniform gap. The Farrington apparatus employs a tab that is integral with the front fascia and that cooperates with a rail fixed onto the vehicle body.  The tab and rail have cooperating opposing teeth for both attaching and incrementally setting the gap between the fascia and hood.  Farrington does 

    	The prior art of record does not disclose a separate upper translatable structure coupled to a fixed lower portion coupled to the vehicle having a post.  Wherein the vehicle component has a hole along its upper edge for coupling onto the post.  None of the prior art teaches, suggests or provides motivation to modify Farrington to incorporate a separate upper translatable post structure that is used to hang Farrington’s fascia onto the vehicle via a hole at the upper edge of the fascia. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612